UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7209


RICHARD WANDELL, JR.,

                     Petitioner - Appellant,

              v.

FREDERICK ENTZEL,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00128-GMG)


Submitted: March 24, 2020                                          Decided: April 7, 2020


Before MOTZ and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Wandell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Wandell, Jr., a federal prisoner, appeals the district court’s order accepting

the ultimate recommendation of the magistrate judge to dismiss without prejudice for lack

of jurisdiction Wandell’s 28 U.S.C. § 2241 (2018) petition. We have reviewed the record

and find no reversible error in the district court’s finding that it lacked jurisdiction to review

Wandell’s challenge to his career offender status. * Accordingly, although we grant leave

to proceed in forma pauperis, we affirm the disposition of the sentencing claim for the

reasons stated by the district court. Wandell v. Entzel, No. 3:18-cv-00128-GMG (N.D.W.

Va. Aug. 9, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                    AFFIRMED




       *
        Wandell waived appellate review of his remaining claim by failing to object to the
magistrate judge’s recommendation after receiving proper notice. See Martin v. Duffy, 858
F.3d 239, 245 (4th Cir. 2017).

                                                2